On information filed in the county court of Blaine county, charging that he did unlawfully sell one quart of alcohol to one Jess Foutz, the plaintiff *Page 58 
in error, John Cannon, was convicted, and, in accordance with the verdict of the jury, was sentenced to be confined in the county jail for 90 days and to pay a fine of $200, and he appeals from the judgment.
As a witness in his own behalf, he testified that the complaining witness Foutz and the other two witnesses for the state came to him and asked where they could get something to drink; that they had looked the town over and could not find anything; that he said if they would wait until about 7 o'clock he would see what he could do; that he went to three different places, and finally got a quart of alcohol and brought it back and gave it to Mr. Foutz, who paid him for it.
Considering the fact that the testimony of the plaintiff in error in his own behalf is conclusive of his guilt, we deem it unnecessary to consider the numerous assignments of error. It is sufficient to say that we fail to see that plaintiff in error suffered any prejudice as to any substantial right or any right whatever by reason of the rulings complained of. So far as appears by the record, he has had a fair and impartial trial.
The judgment appealed from will, therefore, be affirmed.
ARMSTRONG and BRETT, JJ., concur. *Page 59